



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kissack, 2013 ONCA 345

DATE: 20130527

DOCKET: C56469

Doherty, Simmons and Rouleau JJ.A.

Her Majesty the Queen

Respondent

and

Kathleen Kissack

Appellant

Craig Parry, for the appellant

John Patton, for the respondent

Heard:  May 21, 2013

On appeal from the sentence imposed by Justice G.E.
    Taylor of the Superior Court of Justice, dated September 7, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge, after giving the parties a full opportunity to defend
    the joint submission, chose to impose a significantly higher sentence.  The
    appellant appeals from that sentence.

[2]

We are advised that the appellant has been released from custody having
    served the sentence.  We see no reason to address the merits of the appeal in
    that circumstance.

[3]

The appeal is dismissed.


